 SUN OIL COMPANY OF PENNSYLVANIASun Oil Company of Pennsylvania, Inc. and Oil,Chemical and Atomic Workers InternationalUnion, Local 8-933. Case 4-CA-7880September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 1, 1976, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counsel,and the Charging Party filed an answering brief andfiled a brief in opposition to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Sun Oil Compa-ny of Pennsylvania, Inc., Marcus Hook, Pennsylva-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on February 25, 1976,1 by Oil,Chemical and Atomic Workers International Union, Local8-933, herein called the Charging Party or the Union, theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 4 (Philadelphia,Pennsylvania), issued a complaint and notice of hearing onApril 30. The complaint, as amended at the hearing, allegesthat the Respondent has, since on or about February 3,failed and refused to furnish the Union with certainrequested information regarding employee earnings, andthereby refused to bargain with the certified representativesof its employees in violation of Section 8(aX5) and (1) ofthe National Labor Relations Act, as amended. In itsanswer, duly filed, the Respondent admits some of thefactual allegations of the complaint, raises certain affirma-tive defenses, and denies that its conduct was violative ofthe Act.Pursuant to notice, a hearing was held before me inPhiladelphia, Pennsylvania, on July 12, 13, and 29. All theparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to introduce relevant evidence. At the closeof the hearing the parties waived presentation of closingargument. Subsequent to the hearing, the General Counseland the Charging Party filed briefs and the Respondentfiled a posttrial memorandum on or about September 7,which have been fully considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the Commonwealth of Pennsylvania.It is engaged in the refining of various petroleum productsat its facility located in Marcus Hook, Pennsylvania.During the past year, the Respondent, in the operation ofits business, had gross revenues exceeding $500,000, andsold goods valued in excess of $50,000 directly tocustomers located outside the Commonwealth of Pennsyl-vania. The complaint alleges, the Respondent admits, and Ifind, that the Respondent is, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and I findthat Oil, Chemical and Atomic Workers InternationalUnion, Local 8-933, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that the Union, on or aboutFebruary 3, requested that the Respondent furnish it with,inter alia, the following information: (a) hourly rates ofpay; (b) when working overtime, hourly rates paid; and (c)last time each employee received a general wage increase,merit increase, or bonus, and amount thereof. Thecomplaint also alleges that the Respondent, since on orabout February 3, has failed and refused, and continues tofail and refuse, to supply such information.The Respondent in its answer raises a number ofdefenses, including contentions that there was substantialquestion whether the Union continued to request theinformation; that the information does not exist and is nott All dates hereinafter refer to 1976 unless otherwise indicated.232 NLRB No. 27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable in any form; that the Respondent has no legalobligation to furnish the information as it is neitherrelevant nor necessary to any stated union purpose, andhas not been requested in bad faith but for purposesunrelated to any legitimate collective-bargaining obliga-tions; that the materials where in existence containinformation which if revealed would constitute an unwar-ranted invasion of the privacy of certain employees towhom it relates and would also compel the Respondent tobreach confidences entrusted to it by supervisors and unitemployees; and that the alleged failure to provide theinformation would constitute a grievance subject to thecontractual grievance and arbitration provisions, theRespondent is ready and willing to submit the instantdispute to final and binding arbitration, and the Boardshould therefor defer any action as to the complaintpending such disposition.The Respondent also argued vigorously at the hearingthat the issue herein was limited to the negotiationsregarding a wage reopener, and objected that testimonyabout events occurring since the issuance of the complaintrelated to the negotiations on a new contract and wasoutside the scope of the complaint. These objections wereoverruled at the hearing. On the basis of its claim ofsurprise at the scope of the complaint, however, theRespondent's request for an adjournment during which toprepare its defense was granted over the General Counsel'sobjection. The Respondent restates its position in thememorandum, citing as one basis therefor that the Union'scharge alleges that the Respondent refused to supply theUnion "with certain information it requested in connectionwith wage re-opener discussions between the parties ...."The charge, however, bases the claim of an unlawfulrefusal to bargain on the ground that the Respondent "hasfailed and refused to supply the Union with relevant wageinformation regarding all employees within the bargainingunits (Unit A and Unit B) involved. Such informationincluding names, classifications, hourly rates of pay,overtime rates and dates of last increases (general, meritand bonuses) including the amounts thereof is required bythe Union to enable it to formulate contract demands andto negotiate general salary increases, adjustments and/orranges." The rulings made at the hearing in this matter arehereby affirmed, and the issue is found to be theRespondent's refusal to furnish the Union with certaininformation about employee earnings at all times since onor about February 3.The Respondent's employees had been represented in asingle unit by Sun Refinery Salaried Employees' Associa-tion, referred to herein as the Association. On November 3,1975, the Board certified the Union as the representative ofthe Respondent's employees in the following two units:Unit A: All janitors, grounds keepers, draftsmen,surveyors, process engineering technicians, enginelab technicians, secretaries, clerks, office machineoperators, and medical technicians, excluding allother employees, guards, and supervisors asdefined in the Act.2 Finney testified that an increase in 1974 for a 7-percent ment budget, ofwhich I percent was for bonuses, also provided an increase in the bracketUnit B: All senior instrument technicians, instrumentgroup leaders, fire marshal assistants and specialproject mechanics, excluding all other employees,guards, and supervisors as defined in the Act.Thereafter the Respondent and the Union agreed to abideby the collective-bargaining agreement entered into by theRespondent and the Association, which was effective by itsterms until June 30, 1976.The General Counsel called as witnesses MitchellBarnik, an International representative who assists theLocal herein and certain other locals in various mattersincluding contract negotiations, and Russell Finney, whohas been employed by the Respondent for 28 years, since1965, as senior instrument technician, and who, under theAssociation, was the representative of the instrumentdepartment, grievance committee chairman, and a memberof the executive board and of the negotiating committee,and, after the Union's certification, has served as therepresentative of the instrument department, the chairmanof the grievance and negotiating committees, and amember of the executive board.The Respondent called as its witness Lewis Charnock,who was senior zone engineer in the Respondent'smaintenance department, and became the Respondent'ssenior labor relations representative a little more than 4years ago. He represents the Respondent in negotiationswith the Union, and previously negotiated with theAssociation.B. The Union's Requests for InformationAs described by Finney, the Respondent classifiesemployees by jobs, and brackets employees in a stepprogression rating, with minimum and maximum salaryrates at each grade level. Finney, a member of Unit B,testified that it has four salary levels, with three steps ineach level; that the steps move at 6-month intervals to atotal of 18 months; and that when the third level isacquired, there may be a 10-percent addition to that levelbased on merit. Employees are evaluated annually, and aregiven ratings ranging from A to E. Finney's last rating wasB. He received a 4-percent merit raise above step 3 of level3.The parties stipulated that those in the same department,in the same job classification, getting the same base salaryand the same performance rating, A or B, can and do getdifferent merit increases. Individual merit increases are notpublicized and the Union is not notified of them before orafter they are given. Likewise bonuses are not publicizednor the Union notified of them. An employee who is at themaximum in his grade cannot receive a general or meritincrease unless his bracket is increased sufficiently.2Bonuses, however, are in disregard of brackets, and rangefrom a minimum of $300 to a maximum of 10 percent of anemployee's salary.Wage proposals of the Respondent may be for a generalincrease or, as Charnock testified, "various combinations"of increases at the several step levels up to the top bracket,merit increases, and bonuses. These proposals are not inmaximums of 5-1/2 percent, limiting those at the top of the bracket to a 5-I/2-percent increase.8 SUN OIL COMPANY OF PENNSYLVANIAdollar amounts, but in terms of percentages of the payrollon a base date to be allocated for merit increases andbonuses, with the continuation of the bonus plan negotiat-ed for the succeeding calendar year and wage reopenersnegotiated generally for a fiscal year. The cost of thepackage to the Respondent is, as Charnock testified, "notnecessarily discussed." Distribution of merit increases andbonuses is made, as the contract provides, at the discretionof the Respondent. The Respondent did not inform theemployees' representative of the total dollar amount to beexpended as a result of an increase, of the amounts earnedby named individual employees, of which employees weregiven merit increases or bonuses, of the amounts given anyparticular employees, or of the dates on which they werereceived by employees.The Association representatives on several occasionsmade requests for information as to the amounts given toindividual named employees. When Charnock refused oneach occasion to furnish such information on the groundthat the Respondent was not required to do so, theemployee representatives accepted that as the fact, andnegotiated and executed agreements without such informa-tion being furnished. After the Union became the bargain-ing representative, the parties agreed that the contractnegotiated by the Association, effective by its terms untilJune 30, 1976, would continue in effect. It provides that theparties may negotiate from time to time as to matters ofmutual interest and as to a wage reopener.3Barnik testifiedthat the negotiations on the wage reopener had been inlimbo from June 1975 because of the question of represen-tative status. After the certification, the Union decided itwould make a counterproposal to the Respondent withregard to the wage reopener.The Respondent and the Union agreed to hold regularmeetings on the first Wednesday of each month, withregard to Unit A in the morning and Unit B in theafternoon. The Respondent's representatives includedCharnock, Sidner for Unit A, and Dwyer for Unit B. At thefirst such meeting on December 3, 1975, Robinson, aschairman of the union negotiating committee, asked for theweekly and hourly wage rates, general and merit raises, andbonuses given to named individuals, and the dates theywere given. Barnik testified that the union representativesasserted that this information was needed "to formulate aproposal, a counter-proposal, to the company's wageproposal ...to formulate an equitable wage package."The Union offered to put the request, made at both theUnit A and Unit B meetings, in writing.This was done in letters of December 8, 1975, fromRobinson to Sidner and Dwyer. These letters, introducedinto evidence by the Respondent, request, in order to dealproperly with the wage reopener negotiations, "the wages(either expressed by hourly, weekly or monthly rates) ...who received a bonus and the amount. This request is formonies given in 1975." Robinson discussed the matter withthe Respondent. They agreed to hold a joint meeting forboth groups on December 18, 1975, to clarify the Union'srequest. At that meeting the Respondent asked about theI The contract provides that each party may "initiate negotiations for thesole purpose of considering a general salary adjustment and/or anadjustment in the salary ranges. ..."need for the information. The Union claimed it needed toknow individual salaries to formulate proposals on over-time rates, merit increases, and bonuses. The Respondentstated it would check with counsel and advise the Union ifany such information was to be provided. Finney made thesame request for information at a monthly meeting onJanuary 7.C. The Respondent's Refiusals To FurnishInformation1. Testimony presented by the General CounselSidner and Dwyer notified the Union in letters datedJanuary 13 of "the weighted average weekly salary" of theemployees in each group. Barnik, in a letter datedFebruary 3, informed Charnock that the informationfurnished did not assist the Union in formulating "arealistic wage proposal," that the Respondent was requiredby the Act to furnish the information requested and theUnion would submit the matter to the Board if theinformation was not received within 7 days from receipt ofits letter, and that the information was: (1) names of allemployees in the bargaining unit both A and B groups; (2)their classifications; (3) hourly rates of pay; (4) whenworking overtime, hourly rates paid; and (5) last time eachemployee received a general wage increase, merit increase,or bonus, and amount of same.Sidner and Dwyer responded, in letters dated February9, that the wage reopener negotiations, as agreed to beforethe Union's certification, concerned "only an increase inthe salary ranges and/or general salary adjustments" andnot "individual wage rates"; and that their letters ofJanuary 26 to Robinson, which Barnik might not yet havereceived, contained "all the relevant information" theUnion needed.4The letters of January 26 referred to arequest for information in Robinson's letter of December 8,1975, that was discussed at the meeting of December 18,1975, and attached materials that "contain all the informa-tion" needed by the Union "during the current 'wage re-opener' negotiations." These materials included totalweekly salaries; gave, in percentages and total dollarfigures, the increases due to reclassification to the level-stepsalary progression structure, projected merit, and projectedincrease due to reference; set forth the dollar amount of"Projected 'total weekly salary after reference adjust-ments"; and attached tables showing salary increaseguidelines and the level-step salary progression structurefor certain categories. There was no information as tosalaries, overtime rates, merit increases, or bonuses re-ceived by named individuals. The Union filed its charge onFebruary 25.Barnik testified that, at the regular meeting on May 5, heasked if the Respondent had any response to the Union'srequest for wage information, and was told the Respondenthad nothing more than was already provided. There weremeetings on May 4 and 24 and June 4 to set the groundrules for contract negotiations and to discuss matters ofmutual interest. On June 4, Finney again asked Dwyer for4 Barnik learned of the January 26 letters sent to Robinson some timeafter February 9.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe wage information and, on June 9, hand delivered aletter to Dwyer referring to the June 4 request forinformation as to salaries, merit increases, and bonuses thecommittee needed "to intelligently draw up a wageproposal for your consideration."Dwyer's reply of June 21, hand delivered at thebargaining table, stated in regard to the request for "Thesalary of each employee in Unit 'B' either by the week orhour," that a list was enclosed showing the salary of eachemployee "grouped with those of other employees locatedon jobs in the same Job Level." As to the request for theemployees "To whom a merit increase and/or a bonus wasgiven in the past year and the amount given," the letterstated:Supplying the data requested in the above item "B"would destroy the long-standing confidentiality ofindividual employee merit pay increases and perfor-mance bonus awards. The Union must fully understandthat such a loss of confidentiality would make anyconceivable merit pay and/or bonus award plan totallyunworkable and, therefore, unacceptable. We fullyexpect the confidentiality of our merit pay and/orbonus plan to remain. However, if ever the plan'sconfidential aspects were lost, the Company would beleft with little or no choice but to seek a "single rate"system under which all single rates would be located atStep III of existing salary levels.Having made very clear our objections to furnishingdata in the form requested in item "B", we invite yourCommittee to further discuss with us its needs in thisregard, thereby seeking with us a mutually satisfactorysolution.Negotiations for a new contract began on or about June16. The parties met at times daily, with a total of about 15meetings up to June 30. In some of these sessions theparties discussed both contract terms and the wagereopener. During these sessions, the Union requested thewage information as to named employees repeatedly.Barnik testified that the Respondent, on or about June 25,gave the Union the salaries of groups of employees and, onJune 29, the salaries related to names of employees, fromwhich the Union could figure out the overtime rates, butthat the Respondent did not furnish the information as tothe last general wage increase, merit increases, or bonusesof individual employees, which the Union at the time of thehearing was still seeking to obtain. He asserted that theinformation in question is necessary for the Union, as thecertified representative, to represent the employees; that itcannot formulate a wage proposal not knowing whoreceived merit increases or in what amount; that it cannotdecide if a bonus should be part of a general wage increasenot knowing which employees can get a bonus but cannotget a merit increase because they are at the top of theirwage bracket; that it cannot determine the Respondent'stotal outlay on wages without knowing about meritincreases; and that it cannot administer a collective-bargaining agreement without knowing which employeesreceived such increments and in what amounts in view ofthe Respondent's total discretion under the contract in theallocation of merit increases and bonuses. Barnik main-tained on cross-examination that there was a continuingrequest for the information with respect to both the wagereopener and the contract negotiations. He admitted theUnion made a contract wage proposal.2. Testimony presented by the RespondentCharnock, the Respondent's only witness, testified thathe was present at seven wage negotiations with theAssociation which covered merit increases and bonuses;that the Association asked repeatedly for the amount eachindividual would get as a merit increase or bonus; that "wewould always say, 'No.'-that part of the offer of the meritwas the confidentiality of the individual's amount ofmerit-that was confidential between he and his supervisoror the company and the employee. And the union alwaysacquiesced to that.... We will tell you how much thetotal bargaining unit package is going to be as a total lumpsum and we will come back at the end of the period and tellyou what our performance is, whether or not we gave outall that we projected, as a total number-but we will nottell you on an individual basis...." Charnock could notrecall what was said, if anything, but testified he under-stood each time that the employee representatives ac-quiesced.Charnock testified that, at the meetings with the Unionas to both units on December 3, 1975, one of the itemsdiscussed dealt with "overtime retroactivity due to theimplemented wage increase that had occurred during theperiod of certification"; that the Union said the salarieswere adjusted but not the overtime as scheduled; thatmanagement said they would look into the matter; thatBarnik "then requested that we supply the exact ...amounts of retroactive payments due"; that he told theUnion he could not furnish that because it was known howmany hours of overtime each man had worked so theUnion could determine from the amount of the retroactiveincrease what the base salaries were, "and this is somethingwhich is confidential between the company and theemployee"; that Barnik asked if that meant the Union didnot know what each man was earning, and he replied,"That's correct, unless they've asked the employee, himself.They haven't gotten it from the company"; and that Barnikcommented, "Well now you know what one of ourdemands are going to be."Charnock also testified that all the Association requestshad sought information on what individual employeeswould receive under a new proposal, and that the Union, atthe meetings on December 18, 1975, sought past wageinformation for the first time when it requested thecomplete wage history of each employee from January 1,1975, to date, showing each increase, the reason, and thedate. Charnock testified that the Union also requestedwage information he had indicated was confidential; thatin the letters of January 26 to Unit A and Unit B, theRespondent furnished "a wealth of information" inresponse to the Union's demand, indicating "the percent-age compliance of that anticipated projection" as to meritand bonus payments; and that, at a meeting on or aboutFebruary 2, Barnik gave him a letter repeating the need forthe information but making no reference to the January 2610 SUN OIL COMPANY OF PENNSYLVANIAletters. Asked then if there was any later request from theUnion for this information, Charnock answered, "Well ifyou consider, on February the 27th, we received a copy ofthe charge."Charnock testified further that the requests for informa-tion related to the wage reopener but that, when contractnegotiations began in May, the "union asked for the sameinformation that they had requested under the wagereopener .... We said we'd take it under advisement andpointed out that there was currently a charge against us";and that on June 2 and 4, Unit A and Unit B respectively"requested generally the same information that had beenrequested under the wage reopener but made it perfectlyclear that this was a new and separate request under theterms of the renewing of the contract .... As comparedto the request for the information under the wage reopener* ..saying they needed it to negotiate the new contract."Charnock testified that the Union was still seeking theinformation the Respondent considered confidential; thaton or about June 21, the Respondent gave the Union a listof salaries for both units "anonymously" and the gradeclassification each salary represented, and this was the firsttime the Respondent had given, "even anonymously," a listof salaries; and that on or about June 28 the Respondentgave the Union "that same list, identifying the names."Charnock testified that the Union could not determinefrom this list what bonus an employee had received, butcould figure out the amount of merit increase. He alsotestified that the Union, on January 30, made wageproposals for both units, that the Respondent made aproposal, that they had been negotiating "under theauspices of the Federal Mediation and ConciliationService," but that the mediator adjourned the negotiationsuntil the hearing herein was completed.Charnock testified that the Respondent's offer for UnitA contained two options; that "option I was a meritincrease, plus a continuation of the bonus plan plus anincrease in the salary ranges, conditioned by an expressedwaiver of confidentiality of information"; that this differedfrom past proposals only in that "there's more explicitwording concerning the confidentiality"; that option 2 wasa "transfer from a merit system to a fixed-rate systemwhich would involve general increases" and would have noconfidentiality attached; that the Respondent's contractproposal for Unit B contained two options; that option Iwas an "increase in the level-step salary progression and amerit budget ...again conditioned by an expressedwaiver of confidentiality," and a continuation of the bonusprogram, with confidentiality; that option 2 was "a fixed-rate system with a general increase" and no confidentiality;that the Union's proposal for Unit A was "Retroactivegeneral increase, a substantial-extremely substantialincrease in the salary ranges, retroactively; a new generalincrease and new increase in brackets"; and that theUnion's proposal for Unit B was "for the retroactiveincrease, the same as they had asked for in A-did not askfor an increase in salary ranges because they are on a levelstep and it doesn't apply, and then asked for a new generalincrease to unit B." Charnock testified that he did not5 Emeryville Research Center, Shell Development Company, a division ofShell Oil Co. v. N.LR.B., 441 F.2d 880, 883 (C.A. 9, 1971); N LR.B. v. AcmeIndustrial Co., 385 U.S. 432 (1967).know why the Union would need specific past meritincrease or bonus information to understand or toimplement any of the wage proposals presented by theRespondent or the Union.The contract provides that the Respondent has solediscretion in implementing the merit and bonus provisions,and that the exercise of this discretion is not subject to thegrievance procedure. Charnock testified, on cross-examina-tion, that the parties understood granting the Respondentsuch discretion was a rejection of the requests forinformation, that excluding this matter from the grievanceprocedure implied it was confidential even if there is noreference to such confidentiality, and that the language inthe Respondent's proposals as to waiver of confidentialitywas merely a clarification of the existing language.Charnock also testified that the employee representativesalways asked for the merit increase and bonus information,and that it was the Respondent's policy "forever and aday" to refuse to give it and to maintain it was confidential,although he admitted he did not know how this confiden-tiality position was established, and did not know that anyemployees ever requested that their earnings not bedivulged to the Union. Charnock also testified that theUnion has continued to ask for the merit increase andbonus information, and has continued, to date, to claimthat the information was needed to make an intelligentwage proposal.Concluding FindingsAs noted above, the issue raised by the complaint is thatthe Respondent failed and refused, since on or aboutFebruary 3, to furnish the Union, which was the certifiedbargaining representative of the Respondent's employees,with information as to employee wage rates, meritincreases, and bonuses. The evidence, which is in large partundisputed, shows, and I find, that the Union requested theinformation repeatedly, and informed the Respondent thatsuch information was necessary to enable the Union toformulate wage proposals and to serve the unit employeesas the certified representative. The Respondent admits thatit refused to furnish the information during negotiations ona contract wage reopener. The record is clear, and I find,that it continued to fail and refuse to furnish much of thisinformation also during negotiations for a new contract.It is a long-established principle of Board law that"refusal to supply information relevant to the properperformance of a Union's collective bargaining role willsupport a Board finding of refusal to bargain in good faithunder Section 8(aX5) of the Act," and that the solecriterion in determining whether information must beproduced is its relevance or reasonable necessity for theunion's proper performance of its representative role.5Information directly related to wages, hours, or other termsand conditions of employment of unit employees is"presumptively relevant" to the union's representativeduties, and, therefore, such information is prima facierequired to be produced. While the Respondent argues inits brief that the Union failed to discuss its need for theII DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation, it is the Respondent that bears the burden ofshowing a lack of relevance or other justification for failureto produce employee wage data.6As the Court of Appealsfor the Fifth Circuit recently held: 7The case law allows no equivocation regarding theobligation to supply data. A company which fails toproduce relevant information violates its duty tobargain. [Citations.J The only requirements are that theunion must request the data and it must be relevant to alegitimate interest of the union. .... requested datamust be supplied unless it is plainly irrelevant. .... Inaddition, an employer fails to bargain in good faithwhen he unreasonably delays production of requested,relevant data.I am satisfied, and find, from the record as a whole, thatthe Respondent has not shown justification for withholdingfrom the Union the information in question, which relateddirectly to wages and was requested repeatedly by theUnion as necessary in negotiating both a wage reopenerand a new contract. The information was in the possessionof the Respondent, and there is no showing that it wouldhave been unduly burdensome to collate the informationand furnish it to the Union.8The Respondent does notmeet its obligation to furnish the information by telling theunion representatives they may question each employee asto his earnings. Moreover, this was inconsistent with theRespondent's repeated expressions of concern aboutmaintaining the confidentiality and anonymity of theearnings of its employees.9In addition, I find no merit inthe Respondent's contention that the issues should bedeferred to the contractual arbitration procedures as theRespondent's distribution of merit increases and bonuseswas not grievable under the contract.'0The Respondent argues in its memorandum that theUnion, with respect to negotiations on both the wagereopener and the contract, "has clearly and unequivocallywaived its rights to receive such information," and suchwaiver, shown originally by the Association's signing of thecontract, was effective "forever." There is no evidence,however, showing such a "clear and unmistakable" waiverby the Union of its right to be furnished such informa-tion." It is not set forth in the contract. There is noshowing either the Association or the Union expressedsuch a waiver. And the fact that the Union submitted wageproposals and accepted proposed contract terms does notestablish such a waiver.2Accordingly, I find, on the basis of the evidence in itsentirety, that the Respondent has, since on or aboutFebruary 3, failed and refused to furnish the Union withinformation as to (a) hourly rates of pay, (b) hourly rates6 N. L.R.B. v. Rockwell-Standard Corporation, 410 F.2d 953, 957 (C.A. 6,1969).N.L.R.B. v. J. P. Stevens&d Co., Inc., Guliston Div., 538 F.2d 1152, 1164(C.A. 5, 1976).8 N.L.R.B. v. J. P. Stevens & Co., supra; The Kroger Company, 226 NLRB512 (1976); Local No. 324, International Union of Operating Engineers, AFL-CIO (Michigan Chapter, Associated General Contractors ofAmerica, Inc.), 226NLRB 587 (1976).9 Local No. 324, International Union of Operating Engineers, AFL-CIO,supra; The Kroger Company, supra.I0 The Anaconda Company, 224 NLRB 1041 (1976); The Kroger Company,supra.paid for overtime work, and (c) the last time each employeereceived a general wage increase, merit increase, or bonus,and the amounts thereof, and has thereby refused tobargain with the Union in violation of Section 8(a)(5) and(1) of the Act.13IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 11I,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(5)and (I) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anylike or related manner infringing upon its employees'Section 7 rights, and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent violated the Act byits refusal to furnish the Union with information regardingemployee earnings, I shall recommend that the Respondentbe ordered to furnish this information to the Union.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. The Respondent, Sun Oil Company of Pennsylvania,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, Local 8-933, is a labor organization within themeaning of Section 2(5) of the Act.3. By failing and refusing since on or about February 3,1976, to furnish the above-named Union with informationas to (a) hourly rates of pay, (b) hourly rates paid forovertime work, and (c) the last time each employeereceived a general wage increase, merit increase, or bonus,and the amounts thereof, the Respondent has refused tobargain with the certified representative of its employees,and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.11 The Timken Roller Bearing Co. v. N.LR.B., 325 F.2d 746 (C.A. 6,1963); N.LR.B. v. Perkins Machine Company, 326 F.2d 488 (C.A. 1, 1964).12 N.LR.B. v. Fitzgergald Mills Corporation, 313 F.2d 260, 265 (C.A. 2,1963), cert. denied 375 U.S. 384 (1963); San Isabel Electric Services, Inc., 225NLRB 1073 (1976).13 N.LR.B. v. Ohio Power Co., 531 F.2d. 1381 (C.A. 6, 1976); HotelEnterprises, Inc., d/b/a Royal Inn of South Bend 224 NLRB 810 (1976);Ellsworth Sheet Metal, Inc., 224 NLRB 1506 (1976); Western Electric, Inc.,225 NLRB 1378 (1976).12 SUN OIL COMPANY OF PENNSYLVANIA4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 14The Respondent, Sun Oil Company of Pennsylvania,Inc., Marcus Hook, Pennsylvania, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Oil, Chemicaland Atomic Workers International Union, Local 8-933, asthe exclusive bargaining representative of the employees inthe certified units by failing and refusing to furnish thatunion with information as to (a) hourly rates of pay, (b)hourly rates paid for overtime work, and (c) the last timeeach employee received a general wage increase, meritincrease, or bonus, and the amounts thereof.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Furnish forthwith to Oil, Chemical and AtomicWorkers International Union, Local 8-933, information asto (a) hourly rates of pay, (b) hourly rates paid for overtimework, and (c) the last time each employee received ageneral wage increase, merit increase, or bonus, and theamounts thereof.(b) Post at its premises at Marcus Hook, Pennsylvania,copies of the attached notice marked "Appendix."'5Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively, with Oil,Chemical and Atomic Workers International Union,Local 8-933, as the exclusive bargaining representativeof our employees in the certified units, by failing andrefusing to furnish to it, upon request, informationregarding employee earnings.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the NationalLabor Relations Act.WE WILL furnish forthwith to the above-named labororganization information as to (a) hourly rates of pay,(b) hourly rates paid for overtime work, and (c) the lasttime each employee received a general wage increase,merit increase, or bonus, and the amounts thereof.SUN OIL COMPANY OFPENNSYLVANIA, INC.13